Citation Nr: 9929031	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-16 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for pes 
cavus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1948 to 
December 1948 and from March 1953 to June 1954.  He served in 
Korea and his decorations include the National Defense 
Service Medal, the Korean Service Medal, and the United 
Nations Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which a compensable evaluation was 
denied for pes cavus.  

The Board has construed statements by the veteran on appeal 
as an informal claim for service connection for stasis 
dermatitis and venous insufficiency, in conjunction with his 
contentions regarding a cold injury to the lower extremities 
during his Korean service.  These issues are referred to the 
RO for appropriate adjudicatory action.  


FINDING OF FACT

Pes cavus is not shown to be currently manifested; however, 
service medical records show for treatment for bilateral 
metatarsalgia, and post-service records show ongoing 
treatment for complaints of painful and swollen toes, 
particularly on use.  

CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 10 
percent disabling have been met for the veteran's service-
connected foot disability, on the basis of rating by analogy 
to Diagnostic Code 5279.  U.S.C.A. §§ 1154, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.71, Diagnostic Code 5279-5299 
(1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998), has been satisfied.


Medical Evidence

The record indicates that the veteran received a disability 
discharge during basic training in his first period of active 
service, due to diagnoses which included deviated nasal 
septum, chronic rhinitis, and pneumonia.  

Service medical records from the second period of active 
service show treatment for metatarsalgia, secondary to 
bilateral pes cavus, in March 1954.  At that time, arch 
supports were ordered and he was taken off guard duty.  The 
feet were clinically evaluated as normal at the time of the 
June 1954 separation examination.  

On VA examination in January 1957, the veteran complained of 
swelling in the feet at times, especially after much walking, 
and of numbness in the feet.  On evaluation of the 
musculoskeletal system, it was noted that he had a congenital 
pes cavus, which was symptomatic on prolonged standing of 
over 2 ours, otherwise negative.  

In February 1957, service connection was granted for pes 
cavus, with assignment of a disability evaluation under 
Diagnostic Code 5278. 

On VA orthopedic examination in January 1960, the veteran 
complained that on exposure to cold, his feet become painful 
and swell, and he indicated that he had been rejected from 
several jobs because of foot difficulties.  The examiner was 
unable to elicit any clear-cut history of cold injury to the 
veteran's feet.  On examination, there was no evidence of a 
pes cavus deformity.  The symptoms were suggestive of some 
type of cold injury, however, the skin of both feet appeared 
to be entirely free of cold injury residuals.  There was a 
congenital web extending to the distal interphalangeal joints 
of both the 2nd and 3rd  toes of both feet, which was 
characterized as a congenital anomaly of both the 2nd and 3rd 
toes.  A diagnosis of pes cavus deformity, not found, was 
given.  

On VA examination in January 1971, a diagnosis of mild 
bilateral pes planovalgus was provided.  It was noted that 
there was a faint suggestion of pes cavus when he was 
recumbent on the examining table; however, when standing 
erect bearing his weight, this was actually a mild pes planus 
with minimal pronation of the foot.  

When seen in the VA dermatology clinic in the 1980's, the 
veteran was treated for several diagnoses involving the lower 
extremities, including stasis dermatitis, onychomycosis, 
tinea corporis, necrosis, cellulitis, and venous 
insufficiency.  

On VA orthopedic examination in August 1987, the veteran 
complained that he suffered from frostbite in the winter 
while serving in the Korean War.  He also complained of 
persistent discoloration of some of his toes.  Examination 
revealed multiple varicosities throughout the feet and legs 
with diffuse bluish discoloration.  Additional findings 
included congenital bilateral syndactyly of the 2nd and 3rd 
toes, with no evidence of pes cavus.  An assessment of 
peripheral venous stasis changes (chronic) of the feet and 
legs was given.  Radiographic examination of the feet 
revealed superior and inferior spur formation of the calcanei 
and early degenerative changes in the interphalangeal joints.  

VA outpatient records show that in 1988, the veteran 
complained of painful and callused feet.  

A March 1998 treatment report shows that the veteran 
complained of weakness in the lower extremities, and that his 
legs give out after walking for short periods of time.  

The report of a May 1998 compensation and pension examination 
shows that the veteran reported cramps, rash, and 
discoloration in his legs, and there were no structural 
complaints.  A notation of "mycotic structure: low to flat 
medial arches" was made, and findings of congenital 
syndactyly of the 2/3 toes bilaterally were indicated.  It 
was noted that the lesser toes were contracted but without 
corns or shoe fit problems.  

The examiner provided an assessment that the veteran does not 
have pes cavus and probably never did, and that it was 
probable that someone misdiagnosed normal toes (that were not 
perfectly straight) as claw foot.   

At the time of a November 1998 personal hearing before a 
local officer at the North Little Rock RO, the veteran 
testified that he can only walk about a mile and a half 
before he has to stop and rest because his toes hurt and he 
wobbles.  He indicated that his toes get sore after a while, 
they are numb, and they feel like they've been frostbitten.  
He also reported that he falls easily and his legs get hard 
and crampy, and that once in a while his toes will swell.  He 
noted that he uses Dr. Scholl's padding which "softens" his 
walk because his arches are high.  


Analysis

The veteran contends that his feet are increasingly more 
painful and they cause him to fall a great deal.  He has also 
complained that his feet are misshapen and continually 
painful, and he should be entitled to more than a zero 
percent evaluation.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1998) 
and DeLuca. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (1998). 

As noted, service connection was originally granted for pes 
cavus, however, pes cavus was not found on subsequent VA 
medical examinations (in January 1960, January 1971, and 
August 1987).  The May 1998 examiner indicated that pes cavus 
was thought to be a misdiagnosis as the veteran did not now 
have clawfeet and probably never did.  As pes cavus is not 
shown to be currently manifested, the Board finds that 
application of Diagnostic Code 5278 is not warranted in this 
instance.  

In the Board's opinion, it would be more appropriate to 
evaluate the veteran's service-connected foot disability by 
analogy to Diagnostic Code 5279, which pertains to 
metatarsalgia.  The service medical records show that the 
veteran was treated for metatarsalgia (or pain in the 
forefoot in the region of the metatarsals), secondary to pes 
cavus, and the post-service records are indicative of 
continued complaints of pain and swelling in the feet.  
Diagnostic Code 5279 provides that for metatarsalgia, 
anterior (Morton's disease), an evaluation of 10 percent 
disabling is warranted whether unilateral and bilateral.  

As noted, the record indicates that the veteran was treated 
during service for pain in his feet, diagnosed as 
metatarsalgia secondary to pes cavus.  The record indicates 
continuing complaints of painful and swollen toes and feet in 
the years following discharge, particularly on use.  At the 
time of his personal hearing, the veteran indicated that 
after walking for a while his toes begin to hurt and 
sometimes they swell.  Therefore, the Board finds that the 
assignment of an evaluation of 10 percent disabling is 
warranted based on rating by analogy to Diagnostic Code 5279.  

The Board notes that while significant additional pathology 
is currently shown in the veteran's feet and lower 
extremities, to include symptoms of pain, numbness, and 
discoloration, these symptoms have been associated with 
venous insufficiency, stasis dermatitis, and other disorders.  
This nonservice-connected symptomatology may not be 
considered by the Board in conjunction with an evaluation 
regarding the severity of the structural foot disability for 
which service connection has been granted.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

An evaluation of 10 percent disabling is granted for pes 
cavus by analogy to the criteria found in Diagnostic Code 
5269-5299.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

